In an action to recover damages for legal malpractice, the defendants appeal from an order of the Supreme Court, Richmond County (Giacobbe, J.), dated February 24, 2004, which denied their motion to dismiss the complaint pursuant to CFLR 3211 (a) (7).
Ordered that the order is affirmed, with costs.
The Supreme Court properly denied the defendants’ motion to dismiss the complaint pursuant to CPLR 3211 (a) (7). The allegations in the complaint, together with the additional eviden*666tiary material considered on the motion (see Rovello v Orofino Realty Co., 40 NY2d 633 [1976]), stated a cause of action to recover damages for legal malpractice (see Arnav Indus., Retirement Trust v Brown, Raysman, Millstein, Felder & Steiner, 96 NY2d 300 [2001]; Ashton v Scotman, 260 AD2d 332 [1999]; Saferstein v Klein, 250 AD2d 831 [1998]). Schmidt, J.P., Santucci, Luciano and Rivera, JJ., concur.